DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statements (IDSs) dated 5/8/2020 and 3/19/2021 have been received and considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 11-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davies et al. (U.S. 2019/0211648).
Davies discloses a ball valve stopper comprising: a spherical contoured body (105) comprising a substantially inelastic first material (para. 17, such as stainless steel) and having a flow port (110); a closed face of the spherical contoured body that is orthogonal with respect to the flow port and includes 
Regarding claim 2, Davies further discloses wherein the material discontinuity volume is at least partially disposed behind the fluid seal area (fig. 2B and fig. 4).
Regarding claim 3, Davies further discloses wherein the material discontinuity volume includes a channel (the channels including but not limited to 195, 210, 215) in the spherical contoured body that either comprises a void (the openings at 195, 210, 215) or contains a second material (205) having a different modulus of elasticity than a modulus of elasticity of the first material (as the second material is weaker, see the end of para. 17, more specifically approximately 11 lines from the end of the paragraph, also see the end of paragraph 17 describing the first material as being stainless steel and the second material being aluminum, with aluminum being known to have a different/lower modulus of elasticity than steel).
Regarding claim 4, Davies further discloses wherein the first material is metallic (stainless steel, see approximately 11 lines from the end of paragraph 17).
Regarding claim 5, Davies further discloses wherein the second material has a lower modulus of elasticity than a modulus of elasticity of the first material (as the second material is weaker, see the end of para. 17, more specifically approximately 11 lines from the end of the paragraph, also see the end of paragraph 17 describing the first material as being stainless steel and the second material being aluminum, with aluminum being known to have a lower modulus of elasticity than steel).
Regarding claim 6, Davies further discloses wherein the material discontinuity volume is disposed between at least a portion of the fluid seal area and the rotation support member (best shown in fig. 4 in the vertical direction).

Regarding claim 11, Davies further discloses wherein said rotation support member comprises a diametrically opposing pair of trunnion support members (160, 165), wherein the material discontinuity volume comprises a pair of linear channels (215, totaling three and also 210, all being angled but linear as shown in fig. 4) each formed between a respective one of the trunnion support members and the closed face (in the vertical direction in fig. 4).
Regarding claim 12, Davies discloses a ball valve assembly comprising: a valve stopper (105) rotatable about a rotation axis and comprising a closed face (fig. 2B, facing upward and downward) that is orthogonally disposed with respect to a flow port (110) through the valve stopper; a valve seat (115, 125) having an annular seating surface that contacts an annular sealing area on the closed face when the valve stopper is rotated to a valve closed position (fig. 2B); and wherein the valve stopper includes a material discontinuity volume (195, 215, 210) formed behind the closed face within at least a portion of a circular cross-section area of the valve stopper bounded by the annular sealing area (fig. 2B and in the same manner as the applicant’s device).
Regarding claim 13, Davies further discloses a rotation support member (160, 165) centrally aligned on the rotation axis, wherein the material discontinuity volume comprises a linear channel (210 or 215) between the rotation axis and the annular sealing area (fig. 4).
Regarding claim 14, Davies further discloses wherein the material discontinuity volume comprises a channel (from left to right in fig. 4, leading from 195 to 215 to 195 to 215 to 195 to 215 to 215 to 210 in fig. 4) disposed circumferentially around a fluid seal (the seal formed with the fluid in the 
Regarding claim 15, Davies further discloses wherein the channel comprises a void (the open areas defined by 195, 210, 215).
Regarding claim 16, Davies further discloses wherein the valve stopper comprises a first metallic material (such as stainless steel, see para. 17, approximately 11 lines from the end of the paragraph), and wherein the channel contains a second material having a lower modulus of elasticity than the first metallic material (as the second material is weaker, see the end of para. 17, more specifically approximately 11 lines from the end of the paragraph, also see the end of paragraph 17 describing the first material as being stainless steel and the second material being aluminum, with aluminum being known to have a lower modulus of elasticity than steel).

Claim(s) 1-3, 6, 9, 12, and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanctuary (U.S. 3,348,805).
Sanctuary discloses a ball valve stopper comprising: a spherical contoured body (15) comprising a substantially inelastic first material (the material of the body being a plastic such as acetal or other material that has high strength and rigidity (i.e. is not substantially elastic)(further the term “substantially” makes the claimed inelasticity very broad and is interpreted broadly) and the “high strength and rigidity” material of Sanctuary is interpreted to meet this broad limitation) and having a flow port (28); a closed face of the spherical contoured body (at the ends 29 and 31 and 33 and 36) that is orthogonal with respect to the flow port and includes a fluid seal area (in the areas of 33, 36 and also 29 and 31); a rotation support member (the groove that receives the stem in fig. 1) aligned orthogonally to the flow port and the fluid seal area; and a material discontinuity volume (the grooved areas of 32 and 35) disposed behind the closed face of the spherical contoured body.

Regarding claim 3, Sanctuary further discloses wherein the material discontinuity volume includes a channel (32, 35) in the spherical contoured body that either comprises a void (comprises the voids 32 and 35) or contains a second material having a different modulus of elasticity than a modulus of elasticity of the first material.
Regarding claim 6, Sanctuary further discloses wherein the material discontinuity volume is disposed between at least a portion of the fluid seal area and the rotation support member (best shown in fig. 3 in the left to right direction).
Regarding claim 9, Sanctuary further discloses wherein the material discontinuity volume comprises a slot channel (grooves 32, 35) disposed circumferentially around the fluid seal area (fig. 3).
Regarding claim 12, Sanctuary discloses a ball valve assembly comprising: a valve stopper (15) rotatable about a rotation axis and comprising a closed face (29, 31, 33, 36) that is orthogonally disposed with respect to a flow port (28) through the valve stopper; a valve seat (the seats that contact the ball as shown in fig. 2) having an annular seating surface that contacts an annular sealing area on the closed face when the valve stopper is rotated to a valve closed position (closed position not depicted but when rotated 90 degrees from what is shown in figs. 1 and 2 and as is known in the art); and wherein the valve stopper includes a material discontinuity volume (32, 35) formed behind the closed face within at least a portion of a circular cross-section area of the valve stopper bounded by the annular sealing area (fig. 3).
Regarding claim 14, Sanctuary further discloses wherein the material discontinuity volume comprises a channel (32, 35) disposed circumferentially around a fluid seal within the closed face and varies in cross-section area (when cross-sectional areas are taken along vertical planes going into and 
Regarding claim 15, Sanctuary further discloses wherein the channel comprises a void (the grooves 32 and 35).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davies in view of Inglis et al. (U.S. 9,657,550).
Davies discloses the claimed invention but does not appear to disclose an actuator configured to press the valve seat in contact with the annular sealing area.
Inglis teaches it was known in the art to have an actuator (spring 266, similar to the applicant’s actuator spring 222) that presses a valve seat (265) to a ball (206).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Davies by having a spring actuator that biases the valve seat against the ball as taught by Inglis in order to improve the sealing force between the ball and seat and better prevent unwanted leakage.
Regarding claim 18, Davies as modified further discloses a body (90) housing a valve cavity (the space within 90 in fig. 2A) disposed between and upstream and downstream flow port (vertically above and below the valve in fig. 2A) and within which the valve stopper rotates (see fig. 2A).
Regarding claim 19, Davies as modified further discloses wherein the valve seat and annular sealing area are disposed within the downstream flow port when the valve stopper is rotated to the closed position (fig. 2B).
Allowable Subject Matter
Claims 8, 10, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 8, 10, and 20, the prior art does not fairly teach or disclose the inverse varying of the circumferential depth or cross-sectional area with respect to a distance from the point to a centerline axis of the flow port.  References like Davies and Sanctuary do disclose material discontinuity volumes.  However, it would not have been obvious to modify Davies or Sanctuary with a change in size or shape as provided for in MPEP2144.04 and arrive at the applicants’ claimed invention in claims 8, 10, and/or 20 as the applicant has provided a criticality to this shape/size in in paragraphs 33-34 and 39 by stating this inverse proportion results in deformation of a more circularly uniform manner and/or more circularly uniform pressure resistance.  Additionally and/or alternatively, there is no readily apparent motivation to change the size/shape of the material discontinuity volumes of either Davies or Sanctuary and arrive at the applicant’s claimed invention in either claim 8, 10, or 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Stephenson (U.S. 3,371,683) discloses a ball valve with material discontinuity volumes disposed behind the closed face of the spherical contoured body.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R REID/               Primary Examiner, Art Unit 3753